915 F.2d 1563Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Vaxton ANDERSON, Plaintiff-Appellant,v.T.R. ISRAEL, Former Warden, L.W. Huffman, Warden, R.Mayfield, Former Treatment Pro. Sup., L.W. Jarvis, Asst.Warden, M. Watkins, Treatment Pro. Sup., R. Smiley, StoreRoom Clerk, Defendants-Appellees.
No. 90-7081.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 28, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (CA-89-37-R)
Joseph Vaxton Anderson, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joseph Vaxton Anderson appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Anderson v. Israel, CA-89-37-R (E.D.Va. June 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the jurisdiction of the magistrate pursuant to 28 U.S.C. Sec. 636(c)(1)